Citation Nr: 1732706	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970 and the Veteran's DD Form 214 reflects service in Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2011 and March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  The March 2011 rating decision granted service connection for PTSD with a rating of 30 percent effective February 1, 2010.  The March 2012 rating decision denied, in pertinent part, service connection for bilateral hearing loss.

In January 2013, the agency of original jurisdiction (AOJ) increased the PTSD rating from 30 percent to 50 percent, effective February 1, 2010.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of this decision and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive, throughout the appeal period, of suicidal ideation, severe obsessive-compulsive behavior/hypervigilance, social avoidance and isolation, unprovoked irritability, chronic sleep impairment, nightmares, and depression, anxiety, suspiciousness/generalized paranoia of others, and mild memory loss such as forgetting names; directions or recent events; resulting in occupational and social impairment with deficiencies in most areas; but not total impairment.  

2.  The Veteran's service-connected PTSD, alone, has prevented him from securing or following substantially gainful employment throughout the appeal period.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent for PTSD have been met since February 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for a grant of TDIU effective February 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has had a 50 percent rating for PTSD since the February 1, 2010, effective date of his award of service connection.  He is requesting a higher initial rating for his service-connected PTSD, and an award of TDIU.    See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  Under that Diagnostic Code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Global assessment of functioning (GAF) scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores between 51 to 60 were indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Facts and Analysis

On VA examinations in December 2010, June 2011, and January 2016, the Veteran was lucid, oriented and able to perform self-care, but sometimes unable to attend to tasks away from his home due to his PTSD.  PTSD symptoms included hypervigilance in public places and in his home, nightmares, social isolation, depressed mood/depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, and recurrent suicidal thoughts.  GAF scores in December 2010 and June 2011 were 45 and 44, respectively, which denotes serious symptomatology.  According to the June 2011 examining psychiatrist, the Veteran is competent and does not have difficulty performing activities of daily living but "is unable to establish and maintain effective work/school and social relationships because of PTSD."  Accord, December 2010 VA examining psychologist (at p. 6 of December 2010 examination report); and January 2016 VA examining psychologist (at p. 8 of her report).

In consideration of the evidence of record, the Board finds that the Veteran's PTSD has been productive of suicidal ideation, severe obsessive-compulsive behavior/hypervigilance, social avoidance and isolation, unprovoked irritability, chronic sleep impairment, nightmares, and depression, anxiety, suspiciousness/generalized paranoia of others (so much so that the Veteran carries a gun during the day and sleeps with a loaded gun at night), and mild memory loss such as forgetting names; directions or recent events; resulting in occupational and social impairment with deficiencies in most areas.  This level of disability, which has been manifest throughout the appeal period, warrants a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although a higher disability rating is warranted, the Board finds that the evidence does not show that the Veteran's PTSD approximates total occupational and social impairment, as the Veteran is oriented and independent in his self care.  Thus, an even higher rating of 100 percent is not warranted under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Most of the very severe symptoms listed at that level, such as persistent delusions or hallucinations; grossly inappropriate behavior; and memory loss for names of close relatives, own occupation, or own name, are not shown by the evidence.  Furthermore, the benefit-of-the-doubt doctrine was applied in awarding the 70 percent rating.

Even though a 100 percent schedular rating is not warranted under the PTSD Diagnostic Code, owing to the above increase in rating of the Veteran's service-connected PTSD to 70 percent since February 1, 2010, the Veteran has met the percentages criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) since that date.  Moreover, the three VA examiners (two psychologists and a psychiatrist) all aver that the Veteran is "unable to establish and maintain effective work/school and social relationships because of PTSD."  See also private psychiatrist's March 6, 2013, opinion that the Veteran's PTSD symptoms would make it "extremely difficult if not impossible for [him] to function day to-day in the workforce."  There is no evidence of record to the contrary.  

Given that the Veteran has not worked, by all accounts, since 2008 (See, e.g., May 2011 claim for TDIU), the fact that the Veteran now has a rating of 70 percent for his service-connected PTSD since February 1, 2010, and the medical and lay evidence pertaining to unemployability, the Board finds that, when resolving reasonable doubt in his favor, the Veteran's service-connected PTSD, alone, has prevented him from securing or following substantially gainful employment throughout the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted from the effective date of service connection for PTSD; that is, since February 1, 2010.  


ORDER

An initial disability rating of 70 percent for PTSD effective February 1, 2010, is granted; subject to the laws and regulations governing the payment of monetary awards.

TDIU effective February 1, 2010, is granted; subject to the laws and regulations governing the payment of monetary awards.




REMAND

The Veteran's DD Form 214 shows that he was a gunner in service and he contends that his hearing loss is related to his in-service acoustic trauma.

On VA examination in January 2016, the diagnosis was bilateral sensorineural hearing loss, and in her report the examiner averred that there had been a "permanent positive threshold shift (worse than reference threshold)" in the left and right ear.  Unfortunately, the examiner did not identify the reference audiogram to which she was referring when she said that there had been a permanent positive threshold shift.  Remand for clarification of the January 2016 VA examination opinion is needed.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the January 2016 VA audiology examiner for clarification of her opinion that the Veteran's left and right ear hearing loss is "not likely the cause of or a result of an event in the military as he demonstrated no noise injury, permanent positive threshold shift nor hearing loss upon separation from the military in 1970."  

The examiner is specifically requested to identify the reference audiogram to which she was referring in support of her assertion that there had been "a permanent positive threshold shift (worse than reference threshold)" in the left ear and right ear.  See January 2016 VA audiology examination report, p. 4.

2.  After completion of the above, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


